Citation Nr: 1030002	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for injury to 
Muscle Group XI, as a residual of a gunshot wound of the left 
leg.  

2.  Entitlement to a rating higher than 30 percent for peroneal 
nerve injury, as a residual of a gunshot wound of the left leg.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had recognized Philippine 
guerrilla service from March 1945 to October 1945 and Regular 
Philippine Army service from October 1945 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

While on appeal, in a decision in July 2009, the RO granted a 30 
percent rating for the injury to Muscle Group XI, as a residual 
of a gunshot wound of the left leg, effective from December 2007.  
The Veteran continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The claim of service connection for scars, as residuals of a 
gunshot wound of the left leg, has been raised by the record, in 
a statement received in November 2001, but has not been 
adjudicated by the RO, and the claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  For the period considered in the appeal, the injury to Muscle 
Group XI, as a residual of a gunshot wound, is productive of 
severe disability.

2.  For the period considered in the appeal, the peroneal nerve 
injury, as a residual of a gunshot wound of the left leg, is 
manifested by severe incomplete paralysis; complete paralysis of 
the peroneal nerve is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for injury 
to Muscle Group XI, as a residual of a gunshot wound of the left 
leg, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (2009).  

2.  The criteria for a rating higher than 30 percent for peroneal 
nerve injury, as a residual of a gunshot wound of the left leg, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2008 and February 2009.  The Veteran 
was notified of the evidence needed to substantiate the claims 
for a higher rating, namely, evidence to show that the 
disabilities were worse and the effect the disabilities had on 
employment.  The Veteran was also notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (claim-specific notice, namely, a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claims were readjudicated as evidenced 
by the July 2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by 
VCAA notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was given the opportunity to 
testify at a personal hearing, but he declined a hearing.  The 
Veteran provided authorization (on VA form 21-4142) for the RO to 
obtain VA records for a specific date in March 2008.  The 
specified date was that on which he appeared for VA examinations 
and the records have been obtained.  The Veteran provided a 
private medical certificate dated in September 2008.  He has not 
identified any additional records for the RO to obtain on his 
behalf.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in March 2008 with a clarifying 
addendum VA medical opinion obtained in May 2009.  There is no 
evidence of any additional pertinent medical records.  

Further, there is no evidence in the record dated subsequent to 
the March 2008 VA examinations that shows a material change in 
the conditions to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Higher Schedular Ratings

Gunshot Wound Injury to Muscle Group XI

The Veteran contends that a rating higher than 30 percent is 
warranted for his service-connected gunshot wound residuals of an 
injury to Muscle Group XI of the left leg.  He contends that his 
disability is worse and that his current benefits were 
insufficient to support the needs of himself and his disabled 
wife.  His muscle injury is currently rated under 38 C.F.R. § 
4.73, Diagnostic Code 5311.

The criteria under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
provide evaluations for disability of Muscle Group XI, the 
posterior and lateral crural muscles and muscles of the calf:  
(1) triceps surae (gastrocnemius and soleus), (2) tibialis 
posterior, (3) peroneus longus, (4) peroneus brevis, (5) flexor 
hallucis longus, (6) flexor digitorum longus, (7) popliteus, and 
(8) plantaris.  Under this code, the criterion for the maximum 
allowable rating, 30 percent, is severe muscle injury.  

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(d).  A severe 
muscle wound is a through and through or deep penetrating wound 
due to high velocity missile or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
Objective findings of a severe muscle wound are manifested by 
ragged, depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4).

In this case, service records show that in April 1945 the Veteran 
suffered a gunshot wound of the left lower leg.  Upon initial 
examination by VA in 1952, the residuals of the through-and-
through wound included injury to Muscle Group XI, which was 
manifested by weakness.  




At the time of a VA examination in March 2008, the Veteran's 
through-and-through muscle injury was manifested by pain, 
decreased coordination, increased fatigability, weakness, 
uncertainty of movement, and flare-ups.  On physical examination, 
the Muscle Group XI muscles of triceps surae, tibialis posterior, 
and peroneus longus were marked by strength of 4.  There was poor 
muscle tone and the leg was unable to bear the Veteran's weight 
upon standing.  There was no muscle herniation, loss of deep 
fascia or muscle substance.  There was pain associated with the 
left leg disability.  The examiner noted that there was no injury 
to Muscle Groups 10 or 12.  A private medical certificate dated 
in September 2008 indicates a diagnosis of muscle atrophy of the 
left leg secondary to shrapnel wound.  The claims file was 
returned for a VA examiner's opinion as to whether there was 
atrophy of Muscle Group XI of the left lower leg, and in May 2009 
and physician commented that there was objective evidence of 
muscle atrophy of the gastrocnemius, which would be classified as 
mild.  

As previously noted, a 30 percent rating is the maximum allowable 
schedular rating under Diagnostic Code 5311.  A higher rating is 
not in order for the gunshot wound residuals of a muscle injury 
to Muscle Group XI, and there is no other diagnostic code under 
which the Veteran would be more appropriately evaluated.  In that 
regard, it is noted that 30 percent is also the maximum allowable 
schedular rating under the other diagnostic codes for evaluating 
muscle disability of the foot and lower leg (i.e., Codes 5310 and 
5312, pertaining to Muscle Groups X and XII).  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Consideration has been given to "staged ratings" for the 
disability over the period covered in this appeal.  The Board 
concludes that clinical findings have shown that the Veteran's 
Muscle Group XI injury satisfies the criteria for a 30 percent 
rating and no higher.  




Gunshot Wound Injury to Peroneal Nerve

The Veteran contends that a rating higher than 30 percent is 
warranted for his service-connected gunshot wound residuals of an 
injury to the peroneal nerve of the left leg.  He contends that 
his disability is worse and that his current benefits were 
insufficient to support the needs of himself and his disabled 
wife.  His nerve injury is currently rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8521.  

The criteria for Diagnostic Code 8521 pertain to paralysis of the 
external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.  
Severe incomplete paralysis of that nerve is assigned a 30 
percent rating.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve.  
Complete paralysis of that nerve is assigned a 40 percent rating.  
Complete paralysis of the common peroneal nerve is productive of 
foot drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost, abduction of foot lost, adduction 
weakened, anesthesia covers entire dorsum of foot and toes.  38 
C.F.R. § 4.124a.

In this case, the Veteran underwent a VA examination in March 
2008 to evaluate his nerve injury due to gunshot wound.  At that 
time, the symptoms of nerve injury were reported to be weakness.  
On sensory examination, there was decreased vibration and 
decreased sensation to light touch.  In evaluating reflexes, the 
ankle reflex was 0 and the left plantar (Babinski reflex) was 
normal.  Muscle atrophy of the gastrocnemius was the direct 
effect of the nerve injury.  There were no tremors, tics, or 
other abnormal movements.  The Veteran needed assistance with 
ambulation as he was unable to maintain weight and balance by 
himself.  As to whether there was paralysis of the affected 
nerve, the examiner stated that paralysis was "absent" while 
neuritis was "present".  Neuralgia was also found to be absent.  




Based on the evidence, the Board finds that the RO's assignment 
of a 30 percent rating under Diagnostic Code 8521, namely, that 
for severe incomplete paralysis was proper.  


There is no other diagnostic code under which the Veteran would 
be more appropriately evaluated in terms of his neurological 
residuals of the gunshot wound of the left lower leg.  The 
medical evidence clearly shows that while the peroneal nerve 
injury was manifested by substantial neurological deficiencies, 
complete paralysis was not observed on examination.  Accordingly, 
a higher rating of 40 percent rating is not warranted.  

As the preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Consideration has been given to "staged ratings" for the 
disability over the period covered in this appeal.  The Board 
concludes that clinical findings have shown that the Veteran's 
peroneal nerve injury satisfies the criteria for a 30 percent 
rating and no higher.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  


If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
Diagnostic Codes 5311 and 8521in the Rating Schedule. In other 
words, the Veteran does not experience any symptomatology not 
already contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 30 percent for injury to Muscle Group XI, as 
a residual of a gunshot wound of the left leg, is denied.  

A rating higher than 30 percent for peroneal nerve injury, as a 
residual of a gunshot wound of the left leg, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


